Name: Commission Regulation (EC) NoÃ 628/2008 of 2Ã July 2008 amending Regulation (EC) NoÃ 1898/2006 laying down detailed rules of implementation of Council Regulation (EC) NoÃ 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: information and information processing;  consumption;  foodstuff;  agricultural structures and production;  marketing;  agricultural activity
 Date Published: nan

 3.7.2008 EN Official Journal of the European Union L 173/3 COMMISSION REGULATION (EC) No 628/2008 of 2 July 2008 amending Regulation (EC) No 1898/2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 16(g) thereof, Whereas: (1) Annex V to Commission Regulation (EC) No 1898/2006 (2) sets out the characteristics of the Community symbols that may be used on the label or packaging of products whose name has been registered as a protected geographical indication or protected designation of origin. (2) Those Community symbols have contributed to the development of protected geographical indications and protected designations of origin and have enabled consumers to identify certain products whose characteristics are linked to their origin. (3) The symbols relating to protected designations of origin and protected geographical indications are currently identical in terms of shape, colour and design. Only the wording inside the symbols makes it possible to distinguish between them. (4) In the light of experience gained since they were adopted and with the aim of promoting their use, it should be made easier for consumers to distinguish between protected designations of origin and protected geographical indications. Different colours should therefore be used for the symbols relating to the two different indications. (5) In order to ensure that changing the colours of the Community symbols does not cause the producers and traders concerned to suffer economic loss, there should be a transitional period during which it will be possible to use Community symbols complying with the provisions applicable prior to the entry into force of this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 1898/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. However, the packaging or labels including the Community symbols used in accordance with Annex V to Regulation (EC) No 1898/2006, as applicable prior to the entry into force of this Regulation, may be used until 1 May 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 369, 23.12.2006, p. 1. ANNEX Points 1, 2 and 3 of Annex V to Regulation (EC) No 1898/2006 are replaced by the following: 1. COMMUNITY SYMBOLS IN COLOUR OR BLACK AND WHITE When used in colour, direct colours (Pantone) or four-colour process may be used. The reference colours are indicated below. Community symbol for Protected designation of origin  in Pantone Community symbol for Protected geographical indication  in Pantone Community symbols in four-colour process: Community symbol for Protected designation of origin  in four-colour process Community symbol for Protected geographical indication  in four-colour process Community symbols in black and white 2. COMMUNITY SYMBOLS IN NEGATIVE If the background colour of the packaging or label is dark, the symbols may be used in negative format, using the background colour of the packaging or label. 3. CONTRAST WITH BACKGROUND COLOURS If a symbol is used in colour on a coloured background which makes it difficult to see, a delimiting outer circle around the symbol should be used to improve contrast with the background colours. Community symbol for Protected designation of origin  Community symbol for Protected geographical indication 